             Case 1:21-cv-01909-UNA Document 3 Filed 08/05/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
                                                                                       FILED
                                                                                        AUG - 5 2021
                                                                                  Clerk, U.S. District & Bankruptcy
                                                                                  Court for the District of Columbia
SHAUN RUSHING,                                         )
                                                       )
                       Plaintiff,                      )
                                                       )
        v.                                             )       Civil Action No. 21-01909 (UNA)
                                                       )
UNITED STATES SOCIAL                                   )
SECURITY ADMINISTRATION,                               )
                                                       )
                       Defendant.                      )


                                    MEMORANDUM OPINION

        This matter is before the court on its initial review of Plaintiff’s pro se complaint and

application for leave to proceed in forma pauperis. Pro se litigants must comply with the Federal

Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the

Federal Rules of Civil Procedure requires complaints to contain “(1) a short and plain statement

of the grounds for the court’s jurisdiction [and] (2) a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-

79 (2009); Ciralsky v. CIA, 355 F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures

that defendants receive fair notice of the claim being asserted so that they can prepare a responsive

answer and an adequate defense and determine whether the doctrine of res judicata applies. Brown

v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

        Plaintiff alleges that an unidentified employee of the Social Security Administration at its

office in Sebring, Florida, has discriminated against him by giving paperwork about Plaintiff to

another unidentified individual. As drafted, Plaintiff’s pro se complaint fails to comply with the
          Case 1:21-cv-01909-UNA Document 3 Filed 08/05/21 Page 2 of 2




minimal pleading standard set forth in Rule 8(a). It fails to articulate a claim showing Plaintiff’s

entitlement to the $10 trillion award Plaintiff demands. The Court will thus dismiss the complaint

without prejudice and will grant the application to proceed in forma pauperis. An Order consistent

with this Memorandum Opinion is issued separately.




DATE: August 4, 2021
                                                             CARL J. NICHOLS
                                                             United States District Judge
